IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41140
                           Summary Calendar



CLARENCE G. WILKINS, JR.,

                                     Plaintiff-Appellant,

versus

O. PEREZ ET AL.,

                                     Defendants,

O. PEREZ, Warden; D. MOONEYHAM,
Captain; T. LAWRENCE,

                                     Defendants-Appellees.

                        --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-96-CV-230

                        --------------------
                            May 10, 2001

Before POLITZ, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Clarence Wilkins, Jr., Texas prisoner # 664542,

appeals from the district court's order dismissing his civil

rights suit for failure to pay the filing fee.     However, the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41140
                                 - 2 -

notice of appeal was filed more than one year after entry of the

district court's judgment.    Because the notice of appeal was not

filed within 30 days of the judgment in accordance with Federal

Rule of Appellate Procedure 4(a)(1)(A),. this court lacks

jurisdiction to entertain the appeal.       See United States v.

Merrifield, 764 F.2d 436, 437 (5th Cir. 1985) (timely notice of

appeal is prerequisite to exercise of appellate jurisdiction).

Accordingly, the appeal is DISMISSED.